Citation Nr: 0825541	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  03-18 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from August 1961 to 
May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran testified before the undersigned Member of the 
Board in a hearing at the RO in May 2007.  At that hearing he 
presented additional evidence in the form of a lay "buddy 
statement" along with a waiver of initial RO jurisdiction; 
the Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800 (2007).

In November 2007 the Board issued a decision denying the 
claim.  The veteran thereupon submitted an appeal to the U.S. 
Court of Appeals for Veterans Claims (Court).

The Court issued an Order in June 2008 granting a Joint 
Motion of the Parties to vacate the Board's decision and to 
remand the case back to the Board for further consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The veteran did not engage in combat.

3.  The veteran has not shown a verified or verifiable in-
service stressor.



CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD 
that is due to or aggravated by military service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In March 2002, prior to the July 2002 rating decision on 
appeal, the RO sent the veteran a letter asking him to 
complete a PTSD worksheet detailing his in-service stressors.  
The letter advised the veteran of the types of medical and 
lay evidence useful toward verifying an in-service stressor.  
The letter also asked the veteran to provide details such as 
date, time, unit and location of each stressor to enable VA 
to obtain verification through official sources.  

In March 2005 during the course of the appeal the RO sent the 
veteran a letter asking him to provide details of the alleged 
sexual harassment in service that the veteran claimed as a 
stressor.  The letter specifically asked for the veteran's 
unit, whether the incidents were reported (and, if so, to 
whom), dates of the incidents, identity of witnesses, and 
supporting evidence of harassment.  

Thereafter, in March 2007 the RO sent the veteran a letter 
advising him that to establish service connection the 
evidence must show an injury in service or a disease that 
began in or was made worse during military service, or an 
event causing an injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease or event in service.

The veteran had an opportunity to respond to the letters 
above prior to issuance of the Supplemental Statement of the 
Case (SSOC) in April 2007 and prior to the Board's action in 
November 2007.  The Board accordingly finds that the veteran 
has received notice of the elements required to support his 
claim, and that he has been afforded ample opportunity to 
submit such information and evidence.

The March 2007 letter cited above advised the veteran that VA 
is responsible for getting relevant records held by any 
Federal agency, to include military records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  The letter advised the veteran that 
that VA would make reasonable efforts to obtain relevant 
records from non-Federal agencies and entities if authorized 
by the veteran to do so.  

The Board finds that the letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated, the 
RO has given the veteran notice of what was required to 
substantiate the claim on appeal, and the veteran was 
afforded opportunity to submit such information and/or 
evidence before the appeal was certified to the Board for 
appellate review.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

On March 3, 2006 during the pendency of this appeal the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
holding that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (veteran status, existence of a 
disability, connection between the veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  The 
March 2007 letter cited above advised the veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).

Further, the Board's action herein denies service connection 
for the claimed disorders, so no degree of disability or 
effective date will result from the Board's decision.  There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

Finally in regard to notice, special development is required 
when PTSD claim is based on stressor of alleged physical or 
sexual assault.  See YR v. West, 11 Vet. App. 393, 399 
(1998); Patton v. West, 12 Vet. App. 272 (1999); M21-1, Part 
III, para. 5.14d; 38 C.F.R. § 3.304(f)(3).   Specifically, VA 
will not deny a PTSD claim based on personal assault without 
first advising the claimant that sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3).

Review of the record does not show that the veteran has been 
afforded notice fully compliant with the special development 
requirements cited above.  However, the Board finds that the 
veteran was not prejudiced thereby.  The veteran submitted a 
"buddy statement" regarding stressors and he cited behavior 
changes in his oral testimony, thus demonstrating actual 
knowledge of the evidence cited by 38 C.F.R. § 3.304(f)(3).

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) and service 
personnel record (SPR) are on file, as are medical records 
from those VA medical providers that the veteran identified 
as having relevant records.  The veteran has not identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the appeal is 
adjudicated by the Board.  

In specific regard to stressor verification, VA is obligated 
to obtain relevant records pertaining to claimant's active 
military service that are held or maintained by a government 
entity, if the claimant furnished sufficient information to 
locate those records.  38 U.S.C.A. § 5103A(b)(3)(c)(1).  As 
noted in more detail hereinbelow, the RO diligently pursued 
Marine Corps criminal investigation records in an attempt to 
corroborate the veteran's claimed stressor of official 
harassment, and received a written response that there are no 
such documents on file.

A medical examination is not required if the appellant has 
not presented a prima facie case for the benefit claimed.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curiam).  

In this case the veteran has not presented a prima facie case 
for service connection for PTSD because there is no verified 
or verifiable stressor.  There is accordingly no purpose to 
be served by remanding for a medical examination at this 
time.  Remands that would only result in imposing additional 
burdens on VA, with no benefit flowing to the claimant, are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Finally, the veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument and 
additional documentary evidence supporting his claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  



Stressor

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In his correspondence with VA and his testimony before the 
Board the veteran cited the following in-service stressors:

(1)  In January 1962 the veteran was taken from his bed by 
the Military Police and transported to headquarters, where he 
was interrogated about his sexual preferences.  He was given 
a polygraph test, which he passed.  The unit's senior 
noncommissioned officer thereafter announced in formation 
that the veteran was "not a queer" but the stigma continued 
to attach.

(2)  At some point thereafter the veteran was fondled in his 
bed by an unknown person.  The veteran did not report the 
molestation at the time.  The veteran believes that the 
perpetrator of the assault may have been one of two persons 
from the unit who were subsequently dismissed from service 
for homosexuality.

(3)  Thereafter the veteran was followed by innuendo and 
bullying for the remainder of his time in service, including 
having his car stolen.  He was also denied promotion to pay 
grade E-4 although he was the senior person in grade.

Since the claimed stressors are not related to combat, they 
cannot be verified based on the veteran's assertions alone; 
rather, a specific stressor must be independently 
corroborated.  Indeed, the Board may not accept a veteran's 
uncorroborated account of his in-service stressor as evidence 
supporting a claim for PTSD if the claimed stressor is not 
related to combat.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 91.  

However, when the claimed PTSD stressor is physical or sexual 
assault in service, evidence may from sources other than the 
veteran's service record may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and, statements from 
family members, roommates, fellow service members or clergy.  
38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or, unexplained economic or social 
behavior changes. 38 C.F.R. § 3.304(f)(3).

VA has diligently attempted to obtain Marine Corps records 
verifying that the veteran was the target of an investigation 
into his sexual preferences, including administration of a 
polygraph test.  VA was notified in writing by the military 
service that a thorough check of the database had failed to 
reveal any investigations involving the veteran.  This did 
not mean that an investigation was not conducted; however, 
because of the time lapse the service was unable to determine 
if the investigation actually took place and/or any relevant 
information. 

The file contains a "buddy statement" dated in May 2006 
from WDM, stating that he had served with the veteran at the 
Twenty-nine Palms Marine Corps Base in January 1962.  One 
evening WDM and the veteran had been standing outside in 
their underwear, talking, and were apparently observed 
together.  Later that evening the veteran was taken for 
questioning by the Military Police; when the veteran returned 
to his bed WDM asked him what had transpired, and the veteran 
replied, "Oh, it was nothing."  The following day WDM was 
questioned by the Military Police about his own sexual 
preferences and about his knowledge of the veteran.  After 10 
minutes WDM was released back to barracks and heard no more 
about the incident.  Approximately 18 months later WDM was 
transferred to Barstow, California where he saw the veteran 
again; the veteran did not mention having any problems with 
those in authority about his sexual preferences.  Thereafter 
WDM lost contact with the veteran.

The Joint Motion for Remand, as incorporated by the Court's 
Order vacating the previous Board decision, required the 
Board to specifically address the credibility of WDM's 
statement as confirming the veteran's stressor.

The Board finds that the letter from WDM shows that the 
veteran was taken from his bed and questioned by the Military 
Police, presumably about his sexual preferences (from the 
fact that the Military Police questioned WDM about his own 
sexual preferences and about his relationship with the 
veteran, one can infer that the veteran was under suspicion 
of homosexual conduct).  However, the fact that the veteran 
downplayed the significance of the interrogation immediately 
thereafter ("Oh, it was nothing") does not support the 
veteran's account of a stressful interrogation.  

From the fact that WDM was released after 10 minutes and 
subsequently heard no more about it, and from the fact that 
18 months later the veteran made no report to WDM about the 
harassment that he now claims as a stressor, the Board cannot 
find that the letter by WDM shows that the veteran was 
harshly interrogated at the time, or that he was 
systematically harassed thereafter.

The Board notes at this point that the veteran has not 
produced a "buddy statement" or other objective lay 
evidence witnessing that the veteran was bullied or otherwise 
harassed about his sexual preferences while in service. 

Further, there is nothing in the veteran's SPR or other 
documents showing a change in patterns of behavior before and 
after the alleged molestation in 1962 that would tend to 
corroborate such an assault.  Close review of the SPR show 
that the veteran received good reviews for behavior and 
conduct until he had two infractions of regulations in 1964, 
two years after the alleged assault.

When the claimed PTSD stressor is physical or sexual assault 
in service, credible supporting evidence may also consist of 
a medical opinion based on review of the evidence that the 
personal assault occurred.  38 C.F.R. § 3.304(f)(3) (emphasis 
added). 

In this case, the file contains a June 2003 document titled 
"Summary of Testing Results - PTSD Assessment" prepared at 
the Seattle Vet Center that diagnoses the veteran as having 
PTSD.  The Joint Motion for Remand, as incorporated by the 
Court's Order vacating the previous Board decision, required 
the Board to specifically address the adequacy of this 
"medical opinion" as evidence supporting the stressor.  

The Board finds that the June 2003 Vet Center document is not 
adequate as medical opinion supporting the existence of the 
claimed personal assault/sexual harassment stressors, as 
there is no indication that the diagnosis/opinion was based 
on review any evidence other than the veteran's 
uncorroborated account of his experiences in service as 
recorded in Vet Center counseling records associated with the 
claims file.  As noted above, the regulation specifies that 
an adequate medical opinion will be based "on review of the 
record."

The Joint Motion for Remand, as incorporated by the Court's 
Order vacating the previous Board decision, required the 
Board to specifically address the credibility of the 
veteran's statements to the medical provider.  The Court 
cited Coburn v. Nicholson, 19 Vet. App. 427, 425 (2005) 
(reliance on a veteran's statements renders a medical report 
not credible only if the Board rejects the statements of the 
appellant) as well as Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992) (the Board must evaluate the credibility and 
weight of the history upon which the medical opinion is 
based).

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  
 
The Board finds that the veteran's account to the Vet Center 
- and indeed his account to the RO and to the Board - lacks 
credibility because the veteran is clearly motivated by 
monetary gain.  The file contains a November 2001 VA mental 
health note, by a psychology intern, in which the veteran 
expressed intent to pursue VA disability for PTSD, having 
been encouraged to do so by a veterans' service organization 
and by other veterans with PTSD.  The veteran stated that he 
would "play the PTSD even if I don't have it" and that he 
"wants the $2200/month even if he doesn't deserve it."  

The Board finds that this report clearly indicates a 
willingness by the veteran to lie about his PTSD in order to 
obtain service connection.

Further, the veteran's reported history is inconsistent with 
the totality of the record.  Although the veteran appears to 
contend that his denial of promotion to E-4 is indicative of 
the stigma then surrounding him, SPR shows that the veteran 
was punished in September 1964 for illegal possession of a 
liberty card and in November 1964 for theft (wrongful 
appropriation of boots from a shoe store); denial of 
promotion is accordingly explicable for other reasons than 
suspicion of homosexuality.  There is no indication in SPR of 
suspension/revocation of security clearance or other action 
suggestive of an official inquiry into the veteran's sexual 
practices.  

The veteran's account of official and unofficial harassment 
throughout his four years in service is also inconsistent 
with the "buddy statement" of WDM, which states that after 
18 months in service the veteran made no remarks to WDM 
suggesting a problem of that nature.

Finally, the Board notes that the veteran's account of his 
stressors has been internally inconsistent.  The veteran had 
extensive VA psychological treatment prior to November 2001, 
with no indication of any stressors in service or indeed any 
symptoms consistent with PTSD; the diagnosis at the time was 
mixed personality disorder.  When the veteran became 
interested in pursuing a PTSD claim he was vague about 
stressors, initially citing unidentified stressful 
experiences at sea off the coast of Vietnam or exposure to 
the sight of race riots in service, not further identified.  
During VA examination by a psychologist in January 2002 he 
articulated having been falsely accused of being a homosexual 
in service, but the psychologist at the time did not diagnose 
PTSD.

The existence of an event alleged as a "stressor" that 
caused PTSD, although not the adequacy of the event to cause 
PTSD, is an adjudicative, not a medical, determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-8 (1993).  

Based on the medical and lay evidence above the Board finds 
that the veteran is not a credible historian regarding his 
claimed PTSD stressors.  As his uncorroborated account is not 
credible, and as he has not presented objective corroborating 
evidence to substantiate that account, the Board finds that 
the veteran has not presented a verified or verifiable 
stressor.




Diagnosis and Nexus

The veteran had a VA PTSD examination by a psychologist in 
January 2002.  The examiner, a psychologist, stated that the 
veteran believed he had PTSD but did not meet the criteria 
for PTSD under DSM-IV. The psychologist diagnosed anxiety 
disorder not otherwise specified (NOS) and referred the 
veteran to the VA mental health clinic (MHC) for treatment.

VA MHC outpatient treatment notes dated in February 2002, 
written by a different psychologist, state that the veteran 
was convinced that he had PTSD and was determined to prove it 
to evaluators in conjunction with his pending claim.  The 
psychologist stated an opinion that the veteran's symptoms 
and behavior were not the result of a trauma reaction, but 
rather a character pattern disorder most consistent with a 
mixed personality disorder with narcissistic and passive-
aggressive features.  The psychologist's diagnosis was mixed 
personality disorder. 

In June 2003 a Vet Center examination, apparently by a social 
worker, diagnosed PTSD.  While there is no indication as to 
the specific stressors on which the diagnosis was based, 
contemporaneous Vet Center counseling records show that the 
veteran was asserting alleged harassment in service as a 
suspected homosexual.  

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen v. 
Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such 
a diagnosis on a finding that the preponderance of the 
evidence is against (1) the PTSD diagnosis, (2) the 
occurrence of the in-service stressor, or (3) the connection 
of the current condition to the in-service stressor.  The 
adequacy of a stressor, sufficiency of symptomatology, and 
diagnosis are all medical determinations.  Cohen, 143-44.

Whether the June 2003 Vet Center diagnosis was rendered by a 
"competent medical professional" is problematic.  However, 
the adequacy of that diagnosis is moot at this point.  The 
Board has determined against the occurrence of the claimed 
stressor; accordingly, there can be no medical evidence of 
nexus between any diagnosed PTSD and in-service stressors.  

Based on the evidence and analysis above the Board finds that 
the claim for service connection for PTSD must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

However, absent any credible evidence that a claimed in-
service stressor occurred that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for PTSD is denied.  




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


